DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Election/Restrictions
Claims 1-11 and 13-20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/30/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/30/20 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

IN THE CLAIMS:
Claims 11 and 13-20 have been rejoined.

Claim 12 has been canceled.

Claims 1-3, 11, and 16 are amended as follows:

CLAIM 1. (Currently Amended) A quick connection device having a double-checked locking mechanism, the quick connection device comprising:
a connection housing having an opened passage for receiving an opposite plug-in tube and a channel; and
the double-checked locking mechanism received within the channel of the connection housing, the locking mechanism comprising:
a first locking mechanism inserted into the connection housing and having a pedestal from which a pair of retaining arms extends perpendicularly, the pair of retaining arms being n enclosed retaining ring for fitting with the opposite plug-in tube, and further having an elastic reset component for retaining the first locking mechanism in a locked position, wherein the elastic reset component comprises a pair of reset arms that extend from the retaining arms to engage an inner surface of the connection housing;
a second locking mechanism inserted into the connection housing in a direction opposite to the insertion direction of the first locking mechanism, and having a base from which locking arms and holding arms extend perpendicularly, the first locking mechanism being inserted between the locking arms and the holding arms;
wherein the locking arms at least support a portion of the first locking mechanism, and the second locking mechanism prevents movement of the first locking mechanism from the locked position to an unlocked position when the second locking mechanism is in a locked position.

CLAIM 2. (Currently Amended) The quick connection device according to claim 1, wherein 

CLAIM 3. (Currently Amended) The quick connection device according to claim 1, wherein 

CLAIM 11. (Currently Amended) A quick connection device having a double-checked locking mechanism, the quick connection device comprising:

a first locking mechanism inserted into the connection housing and having a pedestal from which a pair of retaining arms extends perpendicularly, the pair of retaining arms being connected by a connection strip to form an enclosed retaining ring for fitting with the opposite plug-in tube, and further having an elastic reset component for retaining the first locking mechanism in a locked position, the elastic reset component extending perpendicularly from the pedestal and elastically abutting against the connection housing;
a second locking mechanism inserted into the connection housing in a direction opposite to the insertion direction of the first locking mechanism, and having a base from which locking arms and holding arms extend perpendicularly, the first locking mechanism being inserted between the locking arms and the holding arms;
wherein the locking arms at least support a portion of the first locking mechanism and the second locking mechanism prevents movement of the first locking mechanism from the locked position to an unlocked position when the second locking mechanism is in a locked position;
wherein the first locking mechanism further comprises a pair of positioning arms extending from the retaining arms, the free ends of the positioning arms respectively bending to form a hook to engage the outer wall surface of the connection housing, such that the first locking mechanism is retained in the connection housing.

CLAIM 16. (Currently Amended) A quick connection device having a double-checked locking mechanism, the quick connection device, comprising:

the double-checked locking mechanism received within the channel of the connection housing, the locking mechanism comprising:
a first locking mechanism inserted into the connection housing and having a pedestal from which a pair of retaining arms extends perpendicularly, the pair of retaining arms being connected by a connection strip to form an enclosed retaining ring for fitting with the opposite plug-in tube, and a pair of positioning arms configured to extend from the retaining arms to elastically abut against the connection housing, so as to retain the first locking mechanism in a locked position;
a second locking mechanism inserted into the connection housing in a direction opposite to the insertion direction of the first locking mechanism, and having a base from which locking arms and holding arms extend perpendicularly, the first locking mechanism being inserted between the locking arms and the holding arms;
wherein the locking arms at least support a portion of the first locking mechanism and the second locking mechanism prevents movement of the first locking mechanism from the locked position to an unlocked position when the second locking mechanism is in a locked position.

CONCLUSION:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679